Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered October 25, 1990, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s contentions with regard to the prosecutor’s summation are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit (see, People v Galloway, 54 NY2d 396; People v Marks, 6 NY2d 67, 77, cert denied 362 US 912), or were harmless error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.